 Case 1:19-cv-01945-CFC Document 18 Filed 10/12/20 Page 1 of 1 PageID #: 741




                                 October 12, 2020
VIA E-FILING
The Honorable Colm F. Connolly
United States District Court
844 N. King Street
Wilmington, DE 19801

     Re: VoiceAge EVS LLC v. HMD Global Oy, C.A. No. 19-1945-CFC

Dear Judge Connolly:

      Plaintiff VoiceAge EVS LLC (“VoiceAge EVS”) writes to address Defendant
HMD Global Oy’s (“HMD”’s) incorrect characterization of the holding in
AntennaSys, Inc. v. AQYR Techs., Inc. (Case No. 19-2244) (Fed. Cir. Oct. 7, 2020)
(“AntennaSys”). (See D.I. 17.) HMD cites AntennaSys to support its position that it
is proper to resolve issues of standing at the pleading stage. But AntennaSys does
not address the adequacy of allegations in a Complaint at the pleading stage. To the
contrary, AntennaSys re-affirms the Federal Circuit’s holding that “the statutory
requirements [of the Patent Act] are not jurisdictional in nature” and that such
motions challenging subject matter jurisdiction under 12(b)(1) are improper. See
VoiceAge EVS’ Opposition Brief (D.I. 12) at 12-15. HMD’s end-around the Rule
12(b)(6) pleading standard and its request for “jurisdictional discovery” should be
denied. (D.I. 12.)

                                          Respectfully submitted,

                                          /s/ Brian E. Farnan

                                          Brian E. Farnan

cc: Counsel of Record (Via E-Filing)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
